Title: From Thomas Jefferson to John Holmes Freeman, 19 January 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Dear Sir
                            
                            Washington Jan. 19. 06.
                        
                        I now inclose you 350. D. to be applied as follows.
                  
                     
                        
                           
                           James Walker
                           100
                           . D
                        
                        
                           
                           John Perry
                           100
                           .
                        
                        
                           
                           Hugh Chisolm
                           67
                           .33
                        
                        
                           
                           mr Fletcher
                           31
                           .
                        
                        
                           
                           mr Smithson
                           30
                           .
                        
                        
                           
                           for whiskey
                           20
                           .83
                        
                        
                           
                           on account
                           
                                    
                           
                           
                              .84
                           
                        
                        
                           
                           
                           350
                           .
                        
                     
                  
                        
                        Mr. Lilly promised to leave me an exact statement of all debts contracted by him. he left some papers with
                            mr Randolph, which the latter supposing I should want them only at home left at Edgehill. I suppose they contain a
                            statement of those debts: but for want of them I am entirely uninformed until called on by those to whom they are due, and
                            then I have nothing but their statement to go by. I recieved by last post a letter from mr R. Anderson with claims
                            amounting to £36—14 and mr Cleviers Duke £49—1 for negro hire. having no doubt they are right I must get you to inform
                            them that the money shall be sent them: but as I settle all my pecuniary affairs once a month only, I can only answer
                            calls within 30. days after I know of them. they shall therefore recieve those sums about the middle of February, at which
                            time I will also remit you 187.50 for the pork you have bought.
                        I hope you have availed yourself of the present freezing season to fill the ice-house.—be so good as to
                            inform mr Anderson & mr Duke as above, as I have not time to write to them.
                        Accept my best respects
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. will you endeavor to make a statement to me of the persons & sums due for last year’s negro hire
                                that I may know what preparation to make.
                        
                    